Citation Nr: 0923627	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for bilateral tarsal 
tunnel syndrome as secondary to service-connected bilateral 
pes planus.  

2. Entitlement to a rating higher than 50 percent for 
service-connected bilateral pes planus.  


REPRESENTATION

Veteran represented by:  Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1945 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona

In an August 2006 decision, the Board denied the claim for a 
higher rating for bilateral pes planus.  The Board also 
determined that new and material evidence had been presented 
to reopen the claim of service connection for bilateral 
tarsal tunnel syndrome as secondary to the bilateral pes 
planus, and remanded the case to the RO for additional 
development.  

The Veteran appealed the August 2006 Board decision with 
regard to the claim for a higher rating for bilateral pes 
planus to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2008 Memorandum Decision, the 
Court set aside the Board's August 2006 decision regarding 
the claim for a higher rating for bilateral pes planus, and 
remanded the case to the Board for further adjudication 
consistent with the Memorandum Decision.  

In regard to the claim of service connection for bilateral 
tarsal tunnel syndrome, the requested development has 
substantially been completed, so no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).    

As previously noted in the August 2006 Board decision, the 
Veteran had submitted an application to reopen the claims of 
service connection for disabilities of the shoulder and back 
and on the claim of service connection for heart disease.  



In October 2006, the Veteran's representative raised claims 
of: service connection for a colon condition as secondary to 
medication prescribed for service-connected pes planus; 
service connection for conditions affecting the neck, 
shoulder, back, hip, knee, and ankle as secondary to the 
service-connected pes planus; a total disability rating for 
compensation based on individual unemployability; and special 
monthly compensation based on the need for the regular aid 
and attendance of another person.  These claims, of which 
some are newly raised, are referred to the RO for appropriate 
action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).

The claim for increase for bilateral pes planus is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDING OF FACT

Bilateral tarsal tunnel syndrome has been linked 
etiologically by competent medical evidence to service-
connected bilateral pes planus.  


CONCLUSION OF LAW

Bilateral tarsal tunnel syndrome is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

As the decision regarding the claim of service connection for 
bilateral tarsal tunnel syndrome is favorable to the Veteran, 
no further action is required to comply with VCAA notice or 
with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  


Analysis

The Veteran claims that his service-connected bilateral pes 
planus has resulted in the development of bilateral tarsal 
tunnel syndrome.  He filed his claim for secondary service 
connection in May 2004.  



The Veteran served on active duty from April 1945 to October 
1945.  Service connection for bilateral pes planus has been 
in effect ever since the day after his discharge from service 
in October 1945.  His pes planus has been evaluated as 50 
percent disabling (the maximum allowable under the schedular 
rating criteria) since December 1982.  

In connection with his claim for secondary service 
connection, the Veteran submitted a VA EMG report, dated in 
May 2004, indicating that there was evidence of bilateral 
tarsal tunnel syndrome and sensory motor peripheral 
neuropathy of the legs.  A VA examiner in August 2004 also 
noted that the Veteran had conditions other than pes planus 
that affected his feet with regards to pain and function.  In 
a November 2004 statement, K.L., DPM, indicated that she saw 
the Veteran for an initial consultation regarding chronic 
tarsal tunnel syndrome and found that it was "very likely 
related to his military service".  Among other things in the 
accompanying physical examination report, Dr. K.L. noted that 
the Veteran had been treated for the tarsal tunnel syndrome 
for the past five years and that the Veteran had related that 
various medical providers have directly related his tarsal 
tunnel syndrome to his flat feet.  

Additional competent medical evidence was subsequently added 
to the file that clearly links the current bilateral tarsal 
tunnel syndrome to service-connected disability.  38 C.F.R. § 
3.310.  There are two medical opinions of record - one 
private and one VA - that specifically address the question 
of whether there was an etiological relationship between the  
bilateral tarsal tunnel syndrome and the service-connected 
bilateral pes planus.  

In a private examination report, dated in March 2007, B.S., 
M.D., a board certified orthopedic surgeon, undertook an 
exhaustive review of the Veteran's medical records and 
conducted a comprehensive examination.  The pertinent 
diagnoses were bilateral severe pes planus and bilateral 
tarsal tunnel syndrome.  Based upon his review and 
examination, the physician expressed the opinion that it was 
more likely than not that the Veteran's current bilateral 
tarsal tunnel syndrome was etiologically related to his 
service-connected pes planus, which had been severely 
symptomatic for many years.  

The physician explained that the biomechanical alteration of 
the normal gait had been present for many years and more 
likely than not resulted in dysfunction of the posterior 
tibialis tendon with a resultant compression of the tibial 
nerve as it passed posterior and inferior to the medial 
malleolus with clinical evidence of bilateral tarsal tunnel 
syndrome.  

In a VA examination report dated in July 2008, a podiatric 
specialist indicated that severe pes planus with posterior 
tibial tendon dysfunction can lead to tarsal tunnel syndrome, 
and given findings in regard to the Veteran's case it was at 
least as likely as not that his tarsal tunnel syndrome was 
secondary to pes planus.  She conducted an examination of the 
Veteran and reviewed the pertinent medical evidence in the 
file.  In her discussion, she provided rationale with 
citation to medical literature and certain medical records in 
the file.  

There is no medical opinion of record that contradicts the 
findings favorable to the Veteran's claim.  In conclusion, it 
is the Board's judgment that the current medical evidence 
indicates that the Veteran's bilateral tarsal tunnel syndrome 
is proximately due to or the result of his service-connected 
bilateral pes planus.  Based on the foregoing, the claim is 
granted.  


ORDER

Service connection for bilateral tarsal tunnel syndrome as 
secondary to service-connected bilateral pes planus is 
granted.  




REMAND

The remaining matter on appeal is a higher rating for 
bilateral pes planus.  

In light of the June 2008 Memorandum Decision of the Court 
indicating that consideration is to be given to 38 C.F.R. 
§ 3.350(b) (1) (loss of use of extremities) and 38 C.F.R. 
§ 4.15 (total disability ratings) together with the favorable 
decision herein pertaining to bilateral tarsal tunnel 
syndrome, the Veteran should be examined to determine the 
question of the loss of use of the feet.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a VA 
examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Afford the Veteran for an 
appropriate VA examination to determine 
whether he has loss of use of the feet 
or lower extremities, including whether 
he has paralysis of the lower 
extremities, related to his service-
connected bilateral feet disabilities.  
The claims file must be made available 
to the examiner for review.  

The examiner is asked to consider the 
VA examination reports of August 2004 
and July 2008 and the private medical 
reports of November 2004 and March 
2007.  



In formulating the opinion, "loss of 
use" will be held to exist when the 
remaining function, e.g., balancing, 
propulsion, and walking, is equal to 
that of an amputation stump (below the 
level of the knee), with a suitable 
prosthesis in place, were amputation to 
be performed.

2. After the above development is 
completed, adjudicate the claim of a 
higher rating for bilateral pes planus 
with consideration of pertinent rating 
criteria to include the provisions of 
38 C.F.R. § 3.350(b)(1) and 38 C.F.R. 
§ 4.15.  If any benefit sought remains 
denied, furnished the Veteran and his 
attorney a supplemental statement of 
the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


